                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 15, 2020

BY ECF
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
                                                                           MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

       Re:    United States v. Farris Phillips, 94 Cr. 631 (SHS)

Dear Judge Stein:

       On May 11, 2020, the Court directed the Government to respond to the defendant’s letter
motion for compassionate release by May 15, 2020, and the Court set a telephonic conference for
Monday, May 18, 2020. The undersigned was assigned to this case today. As a result, the
Government respectfully requests a week adjournment for the filing of the Government’s response
and the telephonic hearing.
                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York
                                        by: /s/ Rebecca T. Dell
                                           Rebecca T. Dell
                                           Assistant United States Attorney
                                           (212) 637-2198
                                                                    The government's response is due on or
                                                                    before Thursday, May 21, 2020, at noon,
                                                                    the teleconference is adjourned to Friday,
                                                                    May 22, 2020, at 12:00 p.m. The parties
                                                                    shall dial 888-273-3658, and enter access
                                                                    code 7004275, to be connected to the
                                                                    teleconference.
                                                                    Dated: May 15, 2020
